Citation Nr: 0818731	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1988.  The veteran died in May 2002, and the appellant is the 
widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for cause of the veteran's death.

By history, in September 2002, the RO denied the matter on 
appeal.  However, within a year of the determination, the RO 
received additional evidence and the RO reconsidered the 
matter.  The denial was confirmed and continued in other 
rating decisions issued in 2002 and 2003.  However, a review 
of the record indicates that reconsideration of the claim on 
each occasion was based on receipt of additional evidence.  
Thus, the claim did not become final.  In November 2004, the 
denial was confirmed and continued; the appellant appealed 
therefrom.  Given the foregoing procedural development, the 
issue before the Board is as stated on the title page of this 
decision.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2005, the appellant indicated that she 
wished to testify at a hearing before the Board at the local 
RO.  In June 2005, the appellant withdrew her hearing 
request.  Therefore, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2007).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died in May 2002.  The death certificate 
showed that he died as a result of acute respiratory failure; 
metastatic adenocarcinoma with pleural effusion; bone, lungs, 
and liver metastasis; and pneumonia.  

3.  At the time of his death, the veteran was service-
connected for status post veniectomy for varicose veins of 
the right lower extremity, mandibular fracture, and status 
post right inguinal herniorrhaphy and left inguinal hernia.  
The veteran was also in receipt of a 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities.  

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service, nor did any 
service-connected disability cause or contribute 
substantially or materially to cause his demise.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2007).

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; as this requires a determination as to whether there 
were debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312(c)(3) (2007).  Under 38 C.F.R. 
§ 3.312(c)(4), in cases where the primary cause of death is 
by its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2007).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.  

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2007); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant contends that the veteran's death is due to 
herbicide exposure during the veteran's service in Vietnam.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  In this case, the veteran died in May 2002.  
The death certificate indicates that his immediate cause of 
death was acute respiratory failure with cardiopulmonary 
arrest.  Antecedent causes were listed as being metastatic 
adenocarcinoma, status post chemotherapy five cycle; 
metastatic pleural effusion; and bone, lungs, and liver 
metastasis with unknown primary site.  Finally, status post 
insertion of percutaneous catheter was listed as an "other 
significant condition[s]" contributing to death.  

At the time of his death, the veteran was service-connected 
for status post veinectomy for varicose veins of the right 
lower extremity, mandibular fracture, and status post 
inguinal herniorrhaphy and left inguinal hernia.  Service 
medical records do not reflect any findings of respiratory 
diseases, cardiovascular disorders, or cancer during the 
veteran's military service.  There is no evidence of a 
diagnosis of cardiovascular disease within one year following 
his discharge from service and there is no competent evidence 
of record suggesting a relationship between the cause of the 
veteran's death and any of his service-connected 
disabilities.  

Furthermore, the evidence of record shows that the veteran 
was diagnosed with metastatic adenocarcinoma with an 
undetermined primary site in December 2001.  An undated 
private medical certificate notes that the disease involved 
the lungs and liver, along with multiple bone sites, and the 
primary site of the cancer could not be determined despite 
extensive work-up.  Tumor response was poor when the veteran 
was given chemotherapy.  Thereafter, it was noted that the 
veteran continued to receive treatment and supportive care 
until he succumbed to complications in May 2002.  There is no 
competent evidence which establishes that the veteran's 
service-connected disabilities caused or contributed to cause 
the veteran's ultimate demise, or that the cause of death was 
related to service.  Thus, service connection for cause of 
the veteran's death must be denied.

The Board also notes that the appellant specifically alleges 
that the veteran's metastatic adenocarcinoma of the bone, 
lungs, and liver was due to his exposure to herbicides while 
he was in service in Vietnam.  She specifically asserts that 
the veteran was aboard the USS Coral Sea during the Vietnam 
War.  The Board acknowledges the appellant's contention, 
however, the veteran's causes of death are not among the 
listed diseases determined to be associated with herbicide 
exposure and therefore, the presumption does not apply.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Moreover, in 
particular, although lung cancer is listed as one the 
diseases associated with herbicide exposure, the medical 
evidence reflects that the veteran's lung cancer was derived 
from metastasis from an unknown primary tumor site.  See 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 
(1997) (the presumption of service connection for lung cancer 
was rebutted by medical evidence showing that the stomach was 
the primary site).  

In the alternative, presuming that the veteran died from lung 
cancer which is listed under 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, there is no evidence that 
the veteran set foot in Vietnam.  While there is no dispute 
that the veteran had service during the Vietnam era and that 
he served on a ship in Vietnam's coastal waters, in order for 
the presumption of having been exposed to herbicide agents to 
attach, there must be evidence that the veteran went ashore 
in Vietnam.  The National Personnel Records Center (NPRC) was 
unable to establish that the veteran ever set foot in Vietnam 
and determined that there were no records of exposure to 
herbicides.  As a result, the evidence as presently 
assembled, does not support the proposition that the 
veteran's conditions of service involved duty or visitation 
in the Republic of Vietnam and the presumption of exposure to 
herbicides is not for application in this case.  

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his or her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the June 2002 letter sent to the appellant.  In 
the June 2002 letter, VA informed the appellant that in order 
to substantiate a claim for service connection for cause of 
the veteran's death, the evidence needed to show the cause of 
the veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that she would need 
to give VA enough information about the records so that it 
could obtain them for her.  Finally, she was told to submit 
any evidence in his possession that pertained to the claim.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the Court held, inter alia, that in the context of a claim 
for service connection for the cause of a veteran's death for 
the purpose of Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice must include: (1) a statement of 
the disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  Such 
notice was provided in the June 2002 notice.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concluded above 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private medical 
records.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and service.  
The RO informed her that she would need medical evidence of a 
relationship between the veteran's death and service, or a 
service-connected disability, and the appellant has not 
provided such evidence.  

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


